Ease 3:48-ev-04923 Becumant 37-2 rifled aa4ae9 Phage 06 PReartbaHeg1

 

 

 

 

 

 

FILED
EXHIBIT B - VIDEO OF INCIDENT ,
. ; ED | 7 2019
(sent to Clerk via U.S. Mail)
RORY L. PERRY !!, CLERK
US. District Court
Souther District of West Virginia

 

 

 

/s John H. Bryan
 

Case 3:18-cv-01523 Document 37 Filed 12/17/19 Page 2 of 3 PagelD #: 289

 

 

 
 

 

: U.S. POSTAGE PAI
FC pke He 2
UNION, WV
= ay BEC i6, 19
= Ba AMOUNT

JOHN H. BRYAN 008 25701 R2305Ki 42960-9

ATTORNEY AT LAW
411 MAIN STREET PO BOX 366

UNION, WV 24983

© >* SIDNEY L. CHRISTIE FEDERAL BUILDING
O oe ATTN: CLERK’S OFFICE

845 FIFTH AVENUE, ROOM 107
HUNTINGTON, WV 25701

 

"’ XN USPS TRACKING ® NUMBER

O oaeF IMMINENT

_ «9500 1117 5731 9350 1660 62 —

‘ aS ae ene ool

oO
oO
N
tt
QO
®
Do
©
oO
oO
—
oO
9
®
>
©
oO
©
a
—
NM
ao
ow
N
ao
TC
&
iL
NR
(90)
a)
Cc
®
=
5
oO
oO
QA
oO
N
Ww
a
9°
>
2
oc
=
oO
®
Yn
©
O

 
